NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

RANDALL PITTMAN,                                Nos. 15-56335
                                                     16-55721
                Plaintiff-Appellant,
                                                D.C. No. 2:14-cv-07857-SVW-
and                                             FFM

LYNN BUSSEY,
                                                MEMORANDUM*
                Plaintiff,

 v.

CEDARS-SINAI MEDICAL CENTER; et
al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Randall Pittman appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for failure to comply with local rules his employment action alleging federal and

state law violations. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We

affirm.

      The district court did not abuse its discretion in dismissing Pittman’s claims

because Pittman failed to oppose defendants’ motions to dismiss. See C.D. Cal. R.

7-12 (“The failure to file any required document . . . may be deemed consent to the

granting or denial of the motion . . . .”); Ghazali, 46 F.3d at 53-54 (setting forth

factors to be considered before dismissing an action for failure to follow the local

rules, affirming dismissal for failure to file opposition to motion to dismiss, and

noting that pro se litigants are bound by the rules of procedure).

      The district court did not abuse its discretion by denying Pittman’s Federal

Rule of Civil Procedure 60(b) motions because Pittman failed to establish any

basis for relief. See Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Rule 60(b)).

      We do not consider matters not specifically and distinctly raised and argued




                                           2                                     15-56335
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  15-56335